MANDAMUS NO.     WR-81 ,972-05

TG :THE CLERK OF THE COURT:      ABEL ACOSTg:


     In my original writ of mandamus WR-81 ,972-05 I                  sent in some

dacuments attached to the writ as evidence.                 These documents are

my only copies af the evidence I nRed tb further my appeal process

and was wondering if I      could requests that copj_ps hP made and ret-

uned to me?    I   have a writ af f-Jabeas corous on the docket in the

291st Judicial District Court tf-Jat was remanded by the Court of

Criminal Appeals in Ma:cch of 2015.        WR-81.972-04,        writ no.    W03-2565

7-U(A).    I nRed the documents I sent in with the abave mentioned

Mandamus in order to orepare my petition for W03-25713-U(A),                       and

W03-25714-U(A).     which were denied by the Court af Criminal Aopeals

in 2014,   WR-81 ,972-02 8nd l!!R-81 ,972-03 . . . .

     So,   in order for my appeal process to be effective I                 truely

need those documents to attach to my sucessive writ in my defense.

     Thsnk You In Advance For Your Time.




                                              William G. McConnell Unti

                                              3001     S<   EmilV Drive

                                              Beeville,       Texas       781 02




                                 PAGE 1 OF 1